O’Brieh, J.:
Unless there is a substantial difference between the proof adduced upon this trial and upon the former, where a reversal was ordered by this court for the reasons stated in the opinion, it was error to dismiss the complaint.” Upon the first question, as to whether the vessel was seaworthy, it is insisted by the defendant that the difference in the testimony now adduced consists in a showing that there were no scuppers or pipes or connection between the starboard mid-ship alleyway, into which the water came through the deadlight, and *141any other part of the vessel where the ship’s pumps or facilities for pumping would reach and remove the water; the argument being that, as the evidence was undisputed that the vessel was sunk by the water which thus came in being unable to reach the pumps, the conclusion would follow that the vessel was unseaworthy. It is true that upon the former appeal it was said that the evidence was not conclusive upon the question of whether there were or were not pipes or connections between this starboard alleyway and portions of the vessel that could be reached by the pumps. But the other question also appeared in the case, and was discussed, as to whether a vessel constructed as this was, with a deadlight opening into an alleyway which, when the doors were closed, should have been a water-tight compartment, was or was not seaworthy; and this, upon the evidence, which is the same now as upon the former trial, we held to have been a question for the jury, for the reason that it appeared that, although the experts examined stated that there should be such pipes or scuppers to enable any water that entered the alleyway to flow into the hold where it could be reached by the pumps, such witnesses did not testify that a vessel without such connections wás unseaworthy. It should be remembered, moreover, that the damages arose from an exceptional cause, one not likely to be anticipated or guarded against, viz., the opening either by accident or design .of a deadlight situated above the water line of the vessel, which allowed water to flow into what may have been constructed as a water-tight alleyway. Whether a vessel constructed in such a manner that pumps could not be utilized to free a particular part of it from water, which flowed into it from exceptional causes, is o'r is not seaworthy, cannot be determined as a matter of law without proof and without disposing of it as a question of fact.
It is, howeyer, upon the second ground that the defendant places most reliance, claiming that there was no determination upon the former appeal that the loss was one .due to a peril of the sea. Though this question was not formally discussed in the opinion, it was necessarily considered because it was directly presented, and our attention was then called, as it is" upon this appeal, to what losses are to be regarded as occasioned by perils of the sea, and to authorities in support of the two diverse views entertained by the parties here as to the meaning and extent of the expression “ perils *142■of'the seas.” -The defendant then urged, as it does still, that as to underwriters, “ they insure against losses from extraordinary occurrences only; such.'as stress of weather, winds and waves, lightning, tempests, rocks, etc. These are understood to he the perils of the' sea’ referred to in the policy, and not those ordinary perils which every vessel must encounter.” (Hazard's Administrator v. N. E. Mar, Ins. .Co., 8 Pet. 585.) On the other hand, we have presented by the' plaintiffs the comments made upon the Hazard case in Arnould on Marine Insurance (Yol. 2 [6th ed.], p. 356), where that author discusses that and many other cases; and in speaking of the meaning and extent of the expression “ perils of the sea,” and also the final clause as to “ other perils, losses and misfortunes,” etc., he says generally that the term “peril of the sea ” embraces all kinds of marine casualties, such as shipwreckj foundering, stranding, etc., and.“ every species of damage to the ship or goods at sea by the violent and immediate action of the winds and sea, not comprehended in the ordinary wear and tear of the voyage.”
Without deeming it necessary to ’ discuss all the different' cases presented upon the -former appeal and on this, we may adopt the view that “ damage done to .a vessel by perils' of the sea includes every species of damage done to the vessel at sea by the violent and immediate action of the winds or waves, or both, as distinct from the ordinary wear and tear of the -voyage,, and as distinct from injuries suffered by the vessel in consequence of her not being seaworthy at the outset of her Voyage, or afterwards, under circumstances in which the master was guilty of negligence in not making her seaworthy.” (Bullard v. Roger Williams Ins. Co., 1 Curtis C. C. 149.) In the case of The Silvia (68 Fed. Rep. 230) the loss was occasioned by water entering a water-tight compartment between decks through a deadlight. - In that case, and in this, the dead-lights were of the same construction,, and the compartment was similarly located between decks; and it was therein said that the loss thus occasioned was one of the perils of the sea insured against ■and coveted by the policy;
It will thus be seen that every question raised upon- this hearing was argued and decided adversely to the defendant on the former appeal, and that there is no such change in the record as to justify a dismissal of the complaint, because, until the former decision was *143reversed or modified, it was controlling upon the trial judge, as upon this appeal, it is controlling upon us.
The exceptions should be sustained and a new trial ordered, with costs to the plaintiffs to abide the event.
Van Brunt, P. J., Rümsey and Ingraham, JJ., concurred; Williams, J., dissented.
Exceptions sustained, new trial ordered, costs to appellant to abide event.